Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A printing apparatus having a first and second discharge portions, with or without reversing the sheets and with or without executing saddle stitch bookbinding process. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first discharge portion, a second discharge portion, a printing unit, an operating unit, and a control unit, in claim 1.
Applicant’s filed specification, and/or, in the drawings, at, for example, in paragraph 0054, 0060, 0061 and 00148 (“printer 313” and/or “printing unit”), and/or, in figure 1 (“printer 313”), is/are interpreted to read on: a printing unit, in claim 1.
In figure 3 (“main controller” 401; “bus controller” 403 and “CPU” 402), and/or, in paragraphs 0083, 0084 and 0085-0086, is/are interpreted to read on: a control unit, in claim 1. 
a first discharge portion and a second discharge portion, in claim 1. 
In paragraphs 0020 and 0092, and/or, in figure 4, (“operating unit 501”), is/are interpreted to read on: an operating unit, in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, lines 15-37, recites “a control unit configured to determine whether the number of sheets to be printed in a single copy exceeds a predetermined number or not when the operating unit receives a designation of the saddle stitch bookbinding process, wherein in a case where it is determined that the number of sheets to be printed exceeds the predetermined number, the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the first discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a first printing order, and in a case where it is determined that the number of sheets to be printed doesn't exceeds the predetermined number, the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the second discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a second printing order which is different from the first printing order.” is claimed subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Figures 22A and 34A, and paragraphs 0249-0251 and 0385-0387 of the USPGPUB version of this application no. 16/749,765 (Note that this current pending application 17/371,934 is a continuation of application no. 16/749,765, therefore, they both have the same specification) describe the following:  
[0249] In S7002, the CPU 402 calculates the number of output sheets for one copy of the resulting book bound product and advances the processing to S7003. In a case where images of two pages are laid out in one page as illustrated in FIG. 18A, the number of output sheets per copy may be calculated by an expression that (the total number of pages+3)/4. 
[0250] In S7003, the CPU 402 determines whether the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing to be performed by the sheet processing apparatus 315. The number of sheets which can undergo saddle stitch processing to be performed by the sheet processing apparatus 315 is stored in the ROM 404 as capability information of the sheet processing apparatus 315. If it is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S7004. If not, the CPU 402 advances the processing to S7005. 
[0251] In S7004, the CPU 402 performs processing for forcibly aborting the job. Then, an error pop-up message illustrated in FIG. 25 is displayed on the display unit 505. Then, the processing ends. The example has been described above that if it is determined in S7003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S7004 and that an error pop-up message illustrated in FIG. 25 is then displayed on the display unit 505. However, the present invention is not limited thereto. If it is determined in S7003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 may advance the processing to S6001 in FIG. 21A and may execute the booklet printing processing procedure which discharges the sheets to the stacking tray.
[0385] In S3002, the CPU 402 calculates the number of output sheets for one copy of the resulting book bound product and advances the processing to S3003. In a case where images of two pages are laid out in one page as illustrated in FIG. 30A, the number of output sheets per copy may be calculated by expression that (the total number of pages+3)/4. 
[0386] In S3003, the CPU 402 determines whether the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing to be performed by the sheet processing apparatus 315. The number of sheets which can undergo saddle stitch processing to be performed by the sheet processing apparatus 315 is stored in the ROM 404 as capability information of the sheet processing apparatus 315. If it is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S3004. If not, the CPU 402 advances the processing to S3005. 
[0387] In S3004, the CPU 402 performs processing for forcibly aborting the job. Then, an error pop-up message illustrated in FIG. 25 is displayed on the display unit 505. Then, the processing ends. The example has been described above that if it is determined in S3003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S3004 and that an error pop-up message illustrated in FIG. 25 is then displayed on the display unit 505. However, the present invention is not limited thereto. If it is determined in S3003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 may advance the processing to S2001 in FIG. 33A and may execute the booklet printing processing procedure which discharges the sheets to the stacking tray. 
	Thus, as described above in pars 0249-0251 and 0385-0387, and figures 22A and 34A, if the number of sheets to be output exceeds the number of bindable sheets, Yes in S7003, an error is displayed in S7004, or, if the number of sheets to be output exceeds the number of sheets permitted for saddle stitching, S3003, if Yes, then an error is displayed S3004, while, claim 1, lines 15-37, recites “a control unit configured to determine whether the number of sheets to be printed in a single copy exceeds a predetermined number or not when the operating unit receives a designation of the saddle stitch bookbinding process, wherein in a case where it is determined that the number of sheets to be printed exceeds the predetermined number, the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the first discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a first printing order.
	Therefore, claim 1 claims a case where it is determined that the number of sheets to be printed exceeds the predetermined number (e.g. figure 22A, S7003 or figure 34A, S3003), the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the first discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a first printing order, while figures 22A and 34A and the associated portion in the written corresponding specification and the drawings describe and show an error is displayed (e.g., S3004 or S7004) (see par 0251[0251] In S7004, the CPU 402 performs processing for forcibly aborting the job. Then, an error pop-up message illustrated in FIG. 25 is displayed on the display unit 505. Then, the processing ends. The example has been described above that if it is determined in S7003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S7004 and that an error pop-up message illustrated in FIG. 25 is then displayed on the display unit 505. And see par 0387, In S3004, the CPU 402 performs processing for forcibly aborting the job. Then, an error pop-up message illustrated in FIG. 25 is displayed on the display unit 505. Then, the processing ends. The example has been described above that if it is determined in S3003 that the number of output sheets per copy is higher than the number of sheets which can undergo saddle stitch processing, the CPU 402 advances the processing to S3004 and that an error pop-up message illustrated in FIG. 25 is then displayed on the display unit 505.
1 lines 15-27, the claim recites “a control unit configured to determine whether the number of sheets to be printed in a single copy exceeds a predetermined number or not when the operating unit receives a designation of the saddle stitch bookbinding process, wherein in a case where it is determined that the number of sheets to be printed exceeds the predetermined number, the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the first discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a first printing order. In claim 1, line 3-6, the claim recites “discharging a plurality of sheets printed with images to a first discharge portion without reversing the plurality of sheets and without executing a saddle stitch bookbinding process”, however, in figures 22A and par 0257, if No saddle-stitch instruction (i.e., not designated) (S7001) and if the number of sheets to be output exceeds the number of bindable sheets (No) in S7003, in S7011, see par 0257  “In S7011, the CPU 402 switches back the sheet corresponding to the cover sheet through the conveyance rollers 37 and 38 and then stores it within the conveying path 41. The CPU 402 controls so as to execute saddle-stitch process and then a folding process and discharge the book bound product to the saddle-stitch bookbinding tray 331. Then, the processing ends.
	Thus, discharging a plurality of sheets printed with images to a first discharge portion with reversing (i.e., switches back the sheet) the plurality of sheets and with executing a saddle stitch bookbinding process, as described in par 0257.

[0393] In S3011, the CPU 402 switches back the sheet corresponding to the cover sheet through the conveyance rollers 37 and 38 and then stores it within the conveying path 41. The CPU 402 controls so as to execute saddle-stitch process and then a folding process and discharge the book bound product to the saddle-stitch bookbinding tray 331. Then, the processing ends.
	Thus, discharging a plurality of sheets printed with images to a first discharge portion with reversing (i.e., switches back the sheet) the plurality of sheets and with executing a saddle stitch bookbinding process, as described in par 0393.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) (i.e., claim 1) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, as stated above. 

The following is a statement of reasons for the indication of allowable subject matter:  
Kawamoto (US 6,632,035 B1) teaches a printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) capable of conveying sheets printed with images to a sheet processing apparatus (i.e., “printer 1500” and see figures 3, 5, 7-13) which is capable of discharging a plurality of sheets printed with images to a first discharge portion without reversing the plurality of sheets and without executing a saddle stitch bookbinding process (see figures 11, 13, 1-sided printing is without reversing and if saddle stitch is not selected then no execution of saddle stitch, and see fig. 3, booklet printing selected S605, S607), and discharging a plurality of sheets printed with images to a second discharge portion by reversing the plurality of sheets (i.e., “2-sided printing” see col. 7, lines 5-10, col. 8, lines 5-10 and see figure 5, S1003 and see figures 11 and 13 “2-sided printing”)  and executing a saddle stitch bookbinding process (i.e., booklet printing selected in figure 3, S605, S607, and see figures 11 and 13 saddle stitch can be selected or checked), the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500) comprising: a printing unit (17) configured to print an image on a sheet (see figure 5); an operating unit configured to receive a designation of the saddle stitch bookbinding process (see figure 3, S602, S605, S607, and see figures 11 and 13, i.e., “Saddle Stitch”); and a control unit (i.e., 2000, 1000, CPU 1, CPU 12) configured to. 
The closest prior art of record, namely, Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest, a control unit configured to determine whether the number of sheets to be printed in a single copy exceeds a predetermined number or not when the operating unit receives a designation of the saddle stitch bookbinding process, wherein in a case where it is determined that the number of sheets to be printed exceeds the predetermined number, the control unit controls the printing unit so as to convey the  sheets to be printed doesn't exceeds the predetermined number, the control unit controls the printing unit so as to convey the plurality of sheets including a cover sheet and sheets used as text which are discharged to the second discharge portion, to the sheet processing apparatus in an order from sheets used as text and a cover sheet, and controls the printing unit to print an image on each sheet in a second printing order which is different from the first printing order, as recited in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOV POPOVICI/Primary Examiner, Art Unit 2677